Title: To John Adams from François Soulés, 8 February 1786
From: Soulés, François
To: Adams, John


     
      Sir
      february the 8th 86—
     
     I may now give your Excellency a description of this place before I give you the two next volumes of my history of America. I confess that tho’ accustomed to misfortunes, tho’ possessed of a fortitude which never forsook me in the most trying occasions, yet the Sight of Newgate struck me with horror. figure to yourself, Sir, about 145 wretches dressed in the most ragged habits with emaciated faces upon which are painted distress and sorrow, some hardly able to crawl and others scarce possessed of half a great coat to cover their nakedness and it will be more than sufficient to excite your Excellency’s commiseration at about nine o’clock at night I was regaled with this dismall sight last night. I solemnly declare that however callous, to my own misfortunes, it drew tears from my eyes. O for another albany cried I, for another cecilia, to visit those wretched abodes. here is a vast field for their philantropy, as, however, the lateness of the hour did not permit me to make many reflections, I thought of accomodating myself as well as possible for the night. I enquired therefore whether I could have a room to myself. a room to yourself Exclaimed a half starved creature, there is no such a thing in the whole prison. what not a room, my friend, tho’ I pay for it. no, Sir, we are fourteen or fifteen in a room. Great God, replied I, is it possible? then I suppose I may have a bed. you may have part of a bed. well then my good fellow, continued I, shew me any place where I am allowed to go, and I will lay myself down upon the floor for I will not lay with any body. there is a french nobleman here, added my conductor, I will take you to him if you please and he may direct you better. he is on the masters’s side. wou’d your Excellency believe that even in such a place as this, pride still prevails, and that there should be the masters’s and common side. glad to hear that

there was a gentleman of my nation in this place, because he might inform me of its nature, I told my conductor that he could do nothing more agreeable than to shew me the count—as he stiled him— The count de ——— a young nobleman of genteel address and very good education, and whose confinement ought to be an eternal shame to the Ambassador of a prince who allows about £8000 a year for the relief of french gentlemen in distress, and so much more so that he had letters of recommendation for him, had dined and visited at his hotel, received me with that politeness and affability so natural to people of education. he offered me all that was in his power, procured a matrass and a sheet, and a kind of blanket with which I laid myself down with as much composure as if I had been at St: James’s. he did more, he obtained of the company that I shou’d be admitted in that ward where he was himself which was composed of a dozen people and was he said the best side in the prison. I enquired by degrees who were those miserable creatures in whose company he had Just introduced me. this, replied he, is a captain in the navy, this an officer in the army, that other the brother of Lord M—— my surprise increased, and I felt more for my company than for myself. I had about eight shillings in my pocket, and I was going to offer a good supper to those Companions in misfortune, when one whom they called the steward of the ward, told me it was customary for every new comer to give 6s. and 2d for fire candle &c. I complied with his request, so that I was reduced to two shillings with which I cou’d only regale them with a little gin and water which they found as savoury as champain. but I am certain I try your Excellency’s patience. assure of my best Respects Mrs and miss adams, and believe me with the greatest regard and esteem, / your most obed. and / most humble servt:
     
      f. Soulés
     
    